Wells, J.
— The question presented is, whether a constable of Bangor had authority to select one of the justices residing in that place, the debtor’s home being in Brewer, and the disclosure taken in Brewer.
The Act of Feb. 23, 1844, chap. 88, amendatory of chap. 148 of the Revised Statutes, authorizes the selection of justices, when the parties do not make it, “ by the sheriff, or any deputy, constable or coroner, who might legally serve the precept on which he was arrested.” The constable of Bangor might have served the precept on which the debtor was arrested, if the debtor had come within the limits of Bangor, or if his property had been found there. The service of it would have been compatible with his legal power. The meaning of the statute is, to confer the authority to make the selection on the officer who ipight serve such precept, or a precept of that class; that is, on him who had the power to do so, when the opportunity might offer, when a legal precept was put into his hands, and the debtor or his property was within his jurisdiction. Those events might never happen, *384but still the power would exist. The. constable acted within his jurisdiction, where a constable of Brewer could not, and the selection was properly made. Worthen v. Hanson, 30 Maine, 101.
By the statute, the justices may be selected from a town adjoining that in which the disclosure is made. The constable can select them,' but aside from the exercise of that official duty, he can confer no authority; the law empowers them to act, and it is not necessary that he should follow them, or be able to perform any official act in the place where they may take the disclosure.

Exceptions overruled.